DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  For example, a more descriptive title could be, “DISPLAY DEVICE WITH PIXEL ELECTRODE CONNECTED TO ELECTRODE PATTERN AND PROTECTIVE LAYER”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ono (US 2014/0097455 A1) in view of Kim et al. (US 2016/0093647 A1; hereinafter, “Kim”) and Choi et al. (US 2017/0148856 A1; hereinafter, “Choi”)
Regarding claim 1:
Ono discloses (in Fig. 12) a display device, comprising: 
a substrate 110 [0102] comprising a display area 
vertical “V” portion of “164”) disposed in the display area and a voltage wiring (horizontal portion of “164”) disposed 
a protective layer 170 [0102] disposed on the data conductive layer 164, the protective layer covering the source electrode and the voltage wiring; 
a planarization layer 190 [0102] disposed on the protective layer; 
a pixel electrode layer 14 [0095] disposed on the planarization layer, the pixel electrode layer comprising: 
a pixel electrode 14 connected to the source electrode 164 through a first contact hole 191/172 ([0126], i.e., the first contact hole is considered to be a combination of 191 and 172) penetrating the planarization layer 190 and the protective layer 170; and 
an electrode pattern 181/182 (Figs. 4, 12, [0102, 0123]) connected to the voltage wiring (horizontal portion of “164”) through a second contact hole 171/172 [0122] penetrating 
a pixel defining layer (i.e., note the patterned layer in-and-above layer“14”) disposed on the planarization layer 190 and the pixel electrode layer 14, the pixel defining layer comprising: 
an opening exposing a portion of the pixel electrode 14 (see exposed portion of layer 14); and 
a hole 171 (Fig. 4 and [0102]) [below the pixel defining layer] at least partially exposing the electrode pattern 181/182 (i.e., in a bottom view of Fig. 4, at least a portion 181 of electrode pattern 181/182 is exposed by the hole 171); 

a common electrode 16 (Fig. 1 and [0095]) disposed on the light emitting layer, wherein the hole 171 (Fig. 4) does not overlap the first contact hole 191/172 (Fig. 12) and the second contact hole 172 (Fig. 12) in a thickness direction of the display device.
	Ono does not disclose an opening area located in the display area; the voltage wiring (horizontal portion of “164”) disposed in the opening area; and the second contact hole 171/172 [0122] penetrating the planarization layer and the 
	Choi teaches a display device comprising an opening area TH (Figs. 1 and 11A) in a display area, wherein the opening provide access for components such as a camera or watch hands.
	It would have been obvious to one of ordinary skill in the art to modify Ono by incorporating an opening in the display area, as taught by Choi, because the modification would provide room for a camera or watch hands, depending on a particular type of device into which the display is to be incorporated.  Furthermore, when an opening is incorporated into Ono, any area where Ono’s voltage wiring is disposed is considered to be the opening area.
	Ono (in view of Choi) does not disclose an additional layer between the voltage wiring 64 and the protective layer 170 (see Ono, Fig. 12); accordingly, Ono (in view of Choi) does not disclose the second contact hole 171/172 [0122] penetrating the planarization layer in addition to the protective layer 170.
	Kim teaches an insulating layer 65 (Fig. 1 and [0029]) formed between voltage wiring 60a/60b and a protection layer 70.  Kim discloses the insulating layer helps reduce dangling bonds of an active layer.
combination of 181 and the additional layer) and the protective layer 170.

	Regarding claims 2-5:
	re claim 2, Ono discloses the electrode pattern 182 (Fig. 12) comprises a first expanded portion having a first width (e.g., to horizontal portion of 164 from left edge to right edge) and a protruding portion protruding from a side of the first expanded portion and having a width smaller than the first width (i.e., the protruding portion is the “V” shaped portion of 164 protruding downward from the horizontal portion); and
	re claims 3-5, a second, third, or fourth width of the hole could be chosen at any desired location, accordingly, these limitations are deemed obvious because a width of the hole could be a width defined by edges of the hole or any arbitrarily chosen width within a space defined by the hole.
	Therefore, claims 2-5 are rendered obvious by Ono (in view of Choi and Kim).
	


Allowable Subject Matter
Claims 18-20 are allowed.

Claims 6-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter: 
Claims 6-8 are allowed primarily because the prior art of record cannot anticipate or render obvious the limitations in claim 6 (when combined with claims 1 and 2), and claims 7-8 depend from claim 6;
Claim 9 is allowed primarily because the prior art of record cannot anticipate or render obvious the limitations in this claim (when combined with claims 1 and 2);
Claims 10-12 are allowed primarily because the prior art of record cannot anticipate or render obvious the limitations in claim 10 (when combined with claim 1), and claims 11-12 depend from claim 10;
Claims 13-17 are allowed primarily because the prior art of record cannot anticipate or render obvious the limitations in claim 13 (when combined with claim 1), and claims 14-17 depend from claim 13; and 
Claims 18-20 are allowed primarily because the prior art of record cannot anticipate or render obvious the following limitations, in combination as recited in independent claim 18: the electrode pattern comprising a second expanded portion overlapping the first expanded portion…, a protruding portion protruding from a side of the second expanded portion, and a .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The references listed on the attached PTO-892 disclose display devices with electrode patterns and openings have some similarities to that of the current invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEX H MALSAWMA whose telephone number is (571)272-1903. The examiner can normally be reached M-F (4-12 Hours, between 5:30AM-10PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 


/LEX H MALSAWMA/Primary Examiner, Art Unit 2892